Exhibit 2 PLAN OF CONVERSION AND REORGANIZATION OF COLONIAL BANKSHARES, MHC TABLE OF CONTENTS 1. Introduction 1 2. Definitions 1 3. Procedures for conversion 8 4. Holding company applications and approvals 10 5. Sale of subscription shares 11 6. Purchase price and number of subscription shares 11 7. Retention of conversion proceeds by the holding company 12 8. Subscription rights of eligible account holders (first priority) 12 9. Subscription rights of employee plans (second priority) 13 Subscription rights of supplemental eligible account holders (third priority) 13 Subscription rights of other members (fourth priority) 14 Community offering 15 Syndicated community offering and/or firm commitment underwritten offering 15 Limitations on purchases 16 Payment for subscription shares 18 Manner of exercising subscription rights through order forms 18 Undelivered, defective or late order form; insufficient payment 19 Residents of foreign countries and certain states 20 Establishment of liquidation account 20 Voting rights of stockholders 23 Restrictions on resale or subsequent disposition 23 Requirements for stock purchases by directors and officers following the conversion 23 Transfer of deposit accounts 24 Registration and marketing 24 Tax rulings or opinions 24 Stock benefit plans and employment agreements 24 Restrictions on acquisition of bank and holding company 25 Payment of dividends and repurchase of stock 26 Articles of incorporation and bylaws 27 Consummation of conversion and effective date 27 Expenses of conversion 27 Amendment or termination of plan 27 Conditions to conversion 28 Interpretation 28 Exhibit A Form of Agreement of Merger between Colonial Bankshares, MHC and Colonial Bankshares, Inc. Exhibit B Form of Agreement of Merger between Colonial Bankshares, Inc. and Colonial Financial Services, Inc. (i) PLAN OF CONVERSION AND REORGANIZATION OF COLONIAL BANKSHARES, MHC 1. INTRODUCTION This Plan of Conversion and Reorganization (the “Plan”) provides for the conversion of Colonial Bankshares, MHC, a federal mutual holding company (the “Mutual Holding Company”), into the capital stock form of organization.The Mutual Holding Company currently owns a majority of the common stock of Colonial
